 346DECISIONSOF NATIONALLABOR RELATIONS BOARDMatlock Truck Body&Trailer Corp.,and its AgentRoy L.Matlock audDistrict Lodge 155 of the Inter=national Association of Machinists and AerospaceWorkers,AFL-CIO. Case 26-CA-5204April 10, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn December 19, 1974, Administrative Law JudgeHerbert Silberman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondents fileda brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his -recommended Order.ORDER-Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order,the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondents Matlock Truck Body & Trailer Corp.,and its Agent Roy L. Matlock, Nashville, Tennessee,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Upon acharge filed by the above-named Union on July 18, 1974, acomplaint, dated July 26, 1974, was issued alleging that theRespondents above named have engaged in unfair labor prac-tices in violation of Section 8(a)(1), (3), and (5) of the Na-tional Labor Relations Act, as amended.' The complaint, asamended during the hearing, in substance alleges that Re-spondents unlawfully have refused to bargain collectivelywith the certified representative of their employees by, amongother things, making unilateral changes in wages and otherconditions of employment, that a strike which began on July8 was caused and prolonged by Respondents' unfair laborpractices, that on July 8 Respondents unlawfully dischargedIThe complaint alleges that both named Respondents have engaged in allthe alleged unlawful acts Respondents do not question the attributed re-sponsibility of Roy L. Matlock for such conduct, if proved, even absentdirect participation on his part.the striking employees, and that by the foregoing and otherconduct set forth in the complaint, Respondents have inter-fered with, restrained, and coerced employees in the exerciseof the rights guaranteed in Section 7. Respondents filed ananswer generally denying that they have engaged in the al-leged unfair labor practices. A hearing in this proceeding washeld in Nashville, Tennessee, on September 10, 11, 12, and 30and October 1 and 2, 1974.2 Pursuant to leave given theparties at the hearing briefs were filed on behalf of GeneralCounsel and Respondents.Upon the entire record in this case, and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYMatlock Truck Body & Trailer Corp., herein called theCompany, a corporation which is doing business in Nashville,Tennessee, is engaged in the manufacture, sale, and service oftruck bodies and truck trailers. During the 12 months preced-ing the issuance of the complaint, the Company, in the courseand conduct of its operations, purchased products valued inexcess of $50,000 which were shipped to its Nashville locationthrough channels of interstate commerce directly from pointslocated outside- the State of Tennessee and, during this sameperiod, the Company sold and shipped from its Nashvilleplant products valued in excess of $50,000 through channelsof interstate commerce directly to points located outside theState of Tennessee. The complaint alleges, the Respondentsadmit, and I find, that the Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.Roy L. Matlock is president of the Company, the owner ofat least 75 percent of its outstanding shares of capital stock,and the principal operating official of the Company.ItTHE LABOR ORGANIZATION INVOLVEDDistrict Lodge 155 of the International Association of Ma-chinists and Aerospace Workers,AFL-CIO,herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. BackgroundFollowing an election conducted by the National LaborRelations Board on July 13, 1972, the Union, on August 25,1972, was certified as the exclusive collective-bargaining rep-resentative of the employees in the following unit:All production and maintenance employees, includingworking foremen, parts clerks, material handling em-ployees, inspectors, truck drivers and janitors employedby the Company at its 1070 Visco Drive, Nashville,2No objections having been filed thereto, General Counsel's motion,dated November 18, 1974, to correct the transcript of record in this caseis granted.217 NLRB No. 60 MATLOCK TRUCK BODY & TRAILER CORP.347Tennessee, location excluding all office clerical em-ployees, salesmen, technical and professional employees,guards and supervisors as defined in the Act.Numerous times since October 31, 1972, the Union hasrequested the Company to bargain collectively with it as theexclusive representative of the employees in the above-described unit, but the Company, which has maintained thatthe certification issued on August 25, 1972, is invalid, consist-ently has refused to recognize the Union as the representativeof the employees in the certified unit and to engage in collec-tivebargainingwith the Union. Because of the Company'srefusal to recognize and to bargain collectively with theUnion a proceedingallegingviolations of Section 8(a)(5) and(1) of the Act was instituted. A decision and order was issuedby the Board in the matter, reported at 203 NLRB 110(1973), wherein the Board found that the Companyis engag-ing in unfairlabor practices by its refusal since November 27,1972, to bargain collectively with the Union as the exclusiverepresentative of the employees in the above-described unit.Among other things, the Company was ordered, upon re-quest, to bargain collectively with the Union. Subsequent tothe issuance of the Board's Decision and Order the Uniondirected additional requests to the Company to bargain col-lectivelywith it which requests have been refused by theCompany. The Board's Order was subsequently enforced bya decision of the United States Court of Appeals for the SixthCircuit, issued on April 26, 1974, which is reported at 495F.2d 671. The Company filed a petition for writ or certiorari,which was pending at the time of the hearing in this proceed-ing, but was denied on October 29, 1974. See 419 U.S. 764.B.The Unilateral ActionsParagraph 12(b) of the complaint alleges that in May 1974Respondents without notice to, or bargaining with, the Unionchanged existing wage rates by granting their productionemployees a 10-cent-per-hour wageincreaseand by grantingtheirmaintenance employees a 20-cent-per-hour wage in-crease. The answer admits the substance of this allegation.The answer avers the evidence establishes that the Companyon April 1, 1974, granted its production employees a 10-cent-per-hour wage increase and on or about June 17, 1974,granted its maintenance employees a wage increase of 20cents per hour. The Company's only defense to this allegationis that the certification is invalid. As the Company has ex-hausted all appeals from the decision in 203 NLRB 110,which reaffirms the certification, I find that the Union is theduly designated representative of the employees in the above-described unit. Accordingly, as alleged in the complaint, Ifind that by reason of the wage increases given to their pro-duction and maintenance employees in April and June 1974Respondents have violated Section 8(a)(5) and (1) of the Act.The complaint further alleges that on July 8, 1974, Re-spondents, without notice to, or bargaining with, the Union,changed production quotas for the side department em-ployees from three truck sides per workshift to five trucksides per workshift and for the front-end department em-ployees from three front ends per workshift to five front endsper workshift. In respect thereto, it is undisputed that at aregular safety meeting of the employees in the side and front-end departments, which was held on Monday, July 8, 1974,about 7:30 a.m., Foreman Gene Roberts told the approxi-mately 20 employees who were assembled that George Par-rish (vice president in charge of manufacturing) had directedthat the department produce five trailer sides per shift. Rob-erts stated that if the men worked together they could easilydo five sides per shift but warned the employees that any whodid not wish to cooperate should look for other jobs.' AfterthemeetingRoberts informed the two employees whoworked in the front-end department on the day shift, BobbyParker and Conrad Simmons, that he wanted them to in-crease their production to five front ends per shift.The record is barren of any evidence that the employees inthe side and front-end departments were subject to anyquotas. The employees in these departments are hourly paid;there is no evidence that at any time they were advised thateach individual was expected to produce a specificminimumamount of work per shift. Witnesses called by General Coun-sel testified that prior to July 8 the day shift produced be-tween 3 and 4-1/2 sides per shift and from time to time thedepartment foremen urged them towards a greater produc-tion target or goal. Thus, Danny Swindle testified that priorto January 1974 the side department was producting three tofour sides per shift depending upon the type and style oftrailerwhich was being built and Jim Robertson, Roberts'predecessor who was then foreman, at the regular safetymeetings repeatedly urged the employees to get out morework telling them that "we need to get four sides." Whatoccurred in the morning on July 8 was essentially no differentthan what had occurred regularly prior thereto, namely, thatthe department foreman exhorted the employees to do morework and set a specific target or goal for them.' That fivesides per shift was intended only as a target is reflected by thetestimony of Danny Swindle, who was a leadman in the sidedepartment. Following the July 8 safety meeting Swindle toldRoberts that there was no way that the department couldbuild 5 sides per shift to which Roberts replied, "You havegot to try."Contrary to General Counsel, I find that the Companymaintainedno production quota and therefore on July 8 didnot change any production quota. Accordingly, I find nounfair labor practice by reason of the transactions at the July8 safety meeting.Many of the first-shift employees did not return to workfollowing the lunch break on July 8, which signaled the begin-ningof a strike that was still unresolved and in progress atthe time of this proceeding. The complaint alleges that thisstrikewas caused by and was prolonged by Respondents'unfair labor practices.7Roy Thomas Burgess testified that Roberts said, "If you can't do thework or don't want to do the work, find yourself another job." But if we allworked together, we could get five sides. And I said I didn't think we could,and he said, 'We will go to work and see."'4George Parrish and Roy L. Matlock testified that the Company wantedproduction in the side department increased because in 1974 certain trailershad been redesigned so that the manufacture of the sides had becomesimpler and quicker and, more immediately, in early July the side depart-ment was abottleneck in the Company's effort to meet its production needs.Furthermore, according to them, with more employees the first shift wasproducing no more than the second shift. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The Status of The StrikersAboutnoonon July 8 when approximately 54 employeesfailed to return to work from their lunch break, CompanyPresident Roy Matlockheld a managementmeeting. Afterthe Company's attorney was consulted by telephone, andpursuant to advice received from him, General Plant Superin-tendent Gene Stone went outside to talk with the strikingemployees. Among other things, afterascertainingthat theprecipitating reason for the walkout was Foreman Roberts'demand that the employees in the side department increasetheir production to five sides per shift, Stone told the menthat therewas a misunderstandingand requested them toreturn to work, but warned that any who did not follow himinto the plant would be considered as having voluntarily quittheir employment.' Of relevance to the foregoing and alsoto the discussion below as to whether Respondents' refusal torecognize and to bargain with the Union caused or prolongedthe strike,Melvin Jarratt testified that in urging the em-ployees to return to work Stone said, "`We have problems andmisunderstanding, but we always try to work them out.' and. . . someonein the group spoke up and said, `We have beentrying to work them out for two years and have not been ableto get them worked out yet."' Similarly, relating to the themethat the employees were disgruntled by Respondents' refusalto treat with their certified representative, Roy Thomas Bur-gess testified that Stone asked whether the men were on strikeand "Joe Gantt said, the union Representatives would bethere and he said he guessed [Stone could] call it that if hewanted to."About 3:30 p.m. on the same day, July 8, Company Presi-dent Matlock distributed a bulletin to the striking employeesgathered outside the plant. The bulletin explained that theCompany had spent many thousands of dollars redesigningits trailers and truck bodies to make them easier and fasterto build and because of this change the Company had askedthat production be increased. It informed the employees thatthe Companyagainwas requesting them to return to workand warned,'"[I]f you have walked off your job and do notreport for work at the start of your work shift on July 9, 1974,you will be considered as voluntarily quitting your job." Thenext day, July 9, the Company over the signature of its presi-dent,Roy L. Matlock, distributed to the employees in theplant, posted on the bulletin boards in the plant, and mailedto the employees who had not reported to work a letterwhich, among other things, stated:-We have considered the people that walked off theirjobs to have voluntarily quit their jobs . . . .5Paul Thomas Brown testified that in explaining to Stone why the menwere on strike someone said that it was because of the change in workingconditions and "that they increased the sides from three to five sides a dayand there was no way we could get it." Similarly, Larry Charles Summeytestified that "one person said [to Stone] that we are out because theydecided to increase the production from three sides to five sides a day, sowe come out on strike." This evidence perhaps explains the basis for theallegation in par. 12(c) of the complaint that the Company increased itsproduction quota from three sides per workshift to five sides per workshift.However, there is no evidence that the Company, whether before or afterJuly 8, had imposed a production quota upon the employees in the side andfront-end departments and the evidence is that prior to July 8 productionin the side department generally exceeded three sides per shift.Our Company believes that a man should be free towork and should be able to go to and from work withoutbeing harassed in any manner. Our Company believes ifa man does not want to work he should also be free towithhold his workor servicesand he should not beharassed for doing so. Our Company believes in a choiceof freedom for both groups. Some of our people havetried to come to work- and have been turned away bysome of these people who do not believe in freedom.We also want to ask the people that did not walk offtheir job that have not already returned to return towork no later than Monday,-July 15, 1974. If you fail'toreport to work at this time we-will consider that you havevoluntarily quit your job.-On July 12, 1974, the Companymailedto the employeeswho,had left work the following letter:We want to inform the people that worked for Mat-lock Truck Body & Trailer Corporation that your paychecks were mailed to you on July 11, 1974.We want to tell you people that did not walk off ofyour job, for the third time, to come onin andreport atthe start of your work shift on July 15, 1974.We also want to inform the people that did not walkoff your job that had not reported for work Thursday;July 11, 1974, we alsomailedyour check yesterday after-noon.Another letter was mailed to the absent employees on July16. It is addressed to "All Matlock Employees that are notpresently reporting for work" and advised:,You have received or about to receive the last pay-check which we owe you for employment with our Com-pany. Although we recognize the right of employees' toengage in activities related to their employment relation-ship, such as the current dispute regarding the reasona-bleness of production standards; we also have the rightto continue production.Our plans for the continuation of production, andyour continued absence, means a replacement will behired to perform your work assignment. If you do notreport back to work for your normal, shift on Friday,July 19, 1974, we will hire a replacement for you. Youmay work or not work as you choose, however, we willcontinue production with a replacement for you if youdo not appear for work on July 19th.On July 23 the Company sent another letter to its absentemployees, which insofaras isrelevant, statesSince the strike began, the Company has continued thepayment of insurance premiums for your life and healthinsurance, hoping the strike would not be extended andbelieving that the coverage should-be retained for you.As the strike continues and permanent replacements arehired, it does not appear that we can continue this indefi-nitely.Accordingly and in order that you might makeyour ownarrangements,you are hereby advised that the MATLOCK TRUCK BODY & TRAILER CORP.349Company has discontinued paying your insurancepremiums as of July 20, 1974.After the charge in this proceeding was filed on July 18,1974, the Company on July 25 mailed the following letter toits absent employees:You are directed to ignore our previous notices to youof July 8, and July 9, 1974, that your absence from workwould be considered as voluntary quitting you job, andalso our letter of July 23, 1974 regarding insurance.Again, for the fourth time you are requested to returnto your jobs. Those of you that have been guilty ofviolence or other-unlawful conduct shall be discharged.Those of you who don't return to your jobs immediatelyor no later than July 30, 1974 shall be replaced and youshall be so notified.All strikers who sought to return to work were reinstated.Also, various strikers received letters informing them thattheir jobs had been filled with replacements. Further, on July31 the striking employees were advised by letter that theCompany was no longer paying the premiums on their grouplife,medical, and other insurance and that they may exercisetheir conversion rights by dealing directly with the insurancecarrier.General Counsel contends that the striking employees wereeffectively discharged on July 8, 1974, and that such dis-charges constitute unlawful discrimination in violation ofSection 8(a)(3). Respondents argue to the contrary. In myview this case is factually similar toKerrigan IronWorks,Inc.,108 NLRB 933 (1954), affd. 219 F.2d 874 (C.A. 6,1955), cert. denied 350 U.S. 835 (1955).6 On July 8 thestriking employees were informed that if they did not returnto work the next day they would be considered as havingvoluntarily quit their employment and on July 9 the returnday was extended to July 15. These communications did notpurport to discharge the employees at once but rather to takesuch action at a future date. Thus, rather than constitutingpresent effective discharges they threatened future action. Todischarge employees for engaging in statutorily protectedstrike action is a violation, of the Act and the threats to takesuch action contained in the communications both oral andwritten of July 8 and July 9 constitute infringements upon theemployees' right to engage in self-organizational activitiesand thus violate Section 8(a)(1) of the Act. However, subse-quent to this action the Company addressed three additionalinvitations to the strikers to return to work. They were mailedon July 12, 16, and 25. These communications do not referto voluntary quittings or to discharges. On the other hand,the July 16 letter reflects a recognition of the employees' right"to engage in activities related to their employment relation-ship, such as the current dispute regarding the reasonablenessof production standards." And the July 25 letter not onlyinvites the employees to return to work but specifically di-rects them to ignore the Company's previous notices of July8 and July 9 that their absence from work would be consid-6See alsoCrookstonTimes Printing Company,125NLRB 304,317-318 (1959),Maxville Stone Company,166 NLRB 888, 892 (1967);Hanley Dawson Chevrolet, Inc.,168 NLRB 944 (1967),N.L R.B. v. Euro-pean Cars Ypsilanti, Inc.,324 F 2d 606 (C.A. 6, 1963), reversing 136 NLRB1595 (1962).ered as a voluntary quitting of their jobs. The Company'scommunication of July 16 and particularly of July 25 effec-tively informed the striking employees that the threats ofdischarge set forth in the earlier communications of July 8and 9 would not be effectuated and had been withdrawn.The term "discharge" is amorphous. It has no one mean-ing. Its application in other contexts or in other statutes willnot help define the term for use here. In my view, for thepurposes of this proceeding, the term "discharge" means that"any offer to return to work [by the striking employees],however phrased, [would be] futile for purposes of achievingthe full reinstatement to their former status to which they, asunfair labor practice strikers, were entitled."' As so definedthe striking employees were not discharged. Following thecommunications of July 8 and 9, the Company in its lettersof July 12, 16, and 25 extended three additional invitationsto the striking employees to return to work. Further, the July16 letter expresses Respondents' recognition of the em-ployees' right to engage in the current dispute and the July25 letter repudiates the notices of July 8 and 9 that theircontinued absence would be considered as a voluntary quit-ting of their jobs. Finally, all striking employees who appliedfor reinstatement were reinstated. Thus, contrary to GeneralCounsel, I find that Respondents have not discharged thestriking employees and I will therefore dismiss that allegationof the complaint!Whether or not the striking employees were unlawfullydischarged is of minimal significance in this case. Strikingemployees who are discharged during a strike are not entitledto any backpay until they signify their desire to return towork.',As none of the striking employees have manifestedany interest in returning to their positions no backpay hasaccrued to them. Furthermore, as I find below that the strikeis an unfair labor practice strike their rights to reinstatementare the same whether or not they were unlawfully dischargedon July 8.D. Interference,Restraint,and Coercion1.Threats to discharge employees who do not abandonstrikeI have alluded above to the conduct of Gene Stone and RoyL. Matlock and have found that their threats constitute viola-tions of Section8(a)(1). Inaddition, in their letter of July 25Respondents informed the strikers that those who do not7Comfort, Inc.,152 NLRB 1074, 1079 (1965), enfd in part and deniedin part 365 F 2d 867,(C.A. 8, 1966). The mere declaration that-an employeehas been discharged alone does not effect a termination of employment.There must be an intention on the part of the employer to abrogate theemployment relationship, there must be some communication of that intentto the employee, and there must be some affirmative action taken by theemployer reflecting the severance of the employment relationship.PublicLedger, Inc.,63 F.Supp. 1008, 1015 (1945).8Respondents' letters of July 16 and 25 did not cure the violation of Sec.8(a)(1)which arose from their July 8 and 9 conduct See discussion inKerrigan Iron Works, Inc, supra.9Sea-Way Distributing Company, Inc.,143 NLRB 460 (1963);HiltonMobile Homes,155 NLRB 873, 875 (1965);Joseph H Bliss, d/b/a ArtcraftMantel and Fireplace Co.,174 NLRB 737, 744 (1969);Roosevelt Roofingand Sheet Metal Works,Inc.,'204 NLRB 671 (1973),Royal Typewriter Co.,A Division ofLitton Business Systems, Inc.,209 NLRB 1006 (1974);ValleyOil Co, Inc.,210 NLRB 370 (1974);International Van Lines,1,77 NLRB353 (1969), affd. 409 U.S 48 (1972). 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturn to work by July 30 "shall, be replaced and shall be sonotified."There is evidence in the record that some em-ployees received letters dated July 31 which state: "Be in-formed that your job with our Company has been filled witha replacement as of July 31, 1974." If the strike were aneconomic strike the Company lawfully could refuse to rein-state any striker whose job was actually filed by a replace-ment.However,as I find below that the strike was caused andwas prolonged by Respondents' unfair labor practices, thestriking employees,upon application,are entitled to rein-statement whether or not replacements have been hired forthem.Accordingly,Respondents'letter of July 25, as ampli-fied by their letters of July 31, constitutes a further violationof Section 8(a)(1).United States Tube & ,Foundry Co., Inc.,188 NLRB 331 (1971);KMg Radio Corporation, Inc., 172NLRB 1051, 1075 (1968), enfd. in part 416 F.2d 569 (C.A.10, 1969), cert. denied 397 U.S. 1007 (1970);Federal MogulCorporation,212 NLRB 950 (1974).10The complaint alleges that similar threats of dischargewere made by the following supervisors or management per-sonnel:Louis Pappas, Robert Bradley,Randall, Parrish, andRoy Smith.Orval Meeks testified that on July 9 he went to the Com-pany's office to obtain insurance forms and there met RandallParrish who invited him to the shop office. Foreman EarlEdwards was present. According to Meeks, who was em-ployed in the service department, Parrish told him that as theservice department employees had not been allowed to votein the union election Meeks had no business "messing aroundwith any union activities.And he[said] it was a wildcat strikeand it was illegal, and if I didn't come in by the followingMonday . . . I would be fired, and I would lose my seniority.He [said] my insurance would be cancelled out on me.""Parrish denied making the foregoing statements to Meeks.According to Parrish, he asked Meeks to return to work butdenied that he had threatened Meeks with discharge,loss ofseniority,or cancellation of insurance. However,Edwardstestified that he also urged Meeks to return to work andinformed Meeks that if he did not report by the followingMonday "he could possibly lose his job . . . [c]ould be re-placed is what I told him." Without discrediting Parrish, thetenor of what was said to Meeks by Parrish and Edwards onthe occasion in question would reasonably lead Meeks tounderstand that he would be discharged if he did not -reportfor work by the next Monday. Such threat constituted aviolation of Section 8(a)(1).12Larry Dwayne Fox testified that a few days after the strikebegan his-supervisor Louis Pappas, telephoned him and in-formed him that if he did not report to work by a particulardate the Company would consider that he had voluntarily10 The complaintdoes not allege any violation of Sec 8(a)(3) arising fromRespondents'letters ofJuly 25 and 31.11Meeks further testified that Parrish "told me I could come in and workas much overtime as I wanted to..For one otherthing, he asked me ifIwould mind calling some of the employees of Matlock who were outside[on] the picketlineHe asked me if I would mind calling WayneDonaldsonand Leon Walker and tryto persuade them to come into Mat-lock Truck Body & Trailer." This testimonydoes not appear to be relatedto any allegation in the complaintAccordingly,Iwillmake no findings inrespect thereto.12 The fact that the threatwas not carriedout did notcure the violationof the Act.quit. Fox replied,"Iwasn't going to come back'there untilMr. Matlock . . . [t]alked to the Union organization." AsFox's testimony is undenied,for thereasons stated above, Ifind that Pappas'remarks to him constituted a violation ofSection 8(a)(1).Wayne Donaldson testified that in the morning of July 12he telephoned his foreman,Randall Parrish,to ask whetherhe could get his paycheck.During the conversation,accord-ing to Donaldson,Parrish asked whether he was coming backto work and he responded that he did not know.Then Parrishsaid,"You have got until Monday to make up your mindbecause if you are not here Monday, you are fired."Parrishdenied having made the alleged incriminatory remark. Icredit Parrish particularly,as in the conversation Donaldsonhad informed Parrish that Donaldson wanted his check be-cause he was leaving the city for a period of time.Donald C.Stock,who works as a truckdriver,testified thathis supervisor,Roy Smith,telephoned him on July 15 andasked him to make a truck run.During the conversationSmith said that "George Parrish told him that anybody thatwasn't in bya certain.. .would be counted as quit ... .When Stock answered that he would not cross the picket lineSmith responded that he hated to lose a good truckdriver. Asthis testimony is undenied I find it constitutes a further viola-tion of Section 8(a)(1).Similarly,Larry DaleHymer testified that on July 18 Fore-man Robert Bradley telephoned him and informed him thatif he wasn'tback at work by the 19th he would lose hisseniority and would be deemed to have voluntarily quit hisemployment.I credit this testimony, despite Bradley's denial,and I find that it constitutes evidence of a violation of Section8(a)(1).2.Conductby Foreman Earl EdwardsAs sometimes happens a strike may cause rifts amongfriends and relatives.John Dempsey Perry,a striking em-ployee, is keeping company with the sister-in-law of ForemanEarl Edwards.Before the strike there was a friendly relation-ship between the two men and Edwards had helped Perryobtain employment with the Company. Perry testified that onJuly 10 Edwards telephoned him and inquired whether hewas going to work that afternoon. Both men worked on thesecond shift.Perry said that he would"stay out with thestrikers." According to Perry, Edwards also said"everybodythat went out would be fired,and he said the ones already outon-the street were going to be fired." Perry further testifiedthat the next day Edwards again telephoned him and advisedhim to go to work "because it is not a legal strike."Finally,on Friday,July 12,Edwards once again telephoned and in-formed Perry that if he returned to work,as many vacancieshad developed because of the strike,Perry had a good chanceof being transferred to the day shift and of being advanced toa double-A mechanic rating. Edwards also warned Perry thatif he was not back at work by Monday he would lose his job.Edwards acknowledged that during one of the conversationswith Perry he said that if Perry did not return to work he wasliable to loose his job;that he would be replaced.I creditPerry and find that Edwards had conveyed to him a threatof discharge for engaging in a protected activity and that such MATLOCK TRUCK BODY & TRAILER CORP.threat by a supervisor constitutes a violation of SectionB(a)(1) on the part of Respondents.3.Other threats of dischargeBobby Cleveland Waynick testified that on July 11, whilehe was walking the picket line, George Parrish approachedhim and began a conversation in which Parrish stated that thestrike wasan illegalstrike and, "I feel sorry for some of theamen who are out here because they live from week to weekand come Friday, they will get their last check." GeorgeParrish testified that he asked Waynick to return to work andduring their conversation he said, "l certainly do feel sorryfor some of the people that is on this line because I know ifthey're like me, they can't afford to be without work ...."Parrish denied telling Waynick the strikewas illegal. Re-gardless of which version of the conversation is accepted theincident does not spell out a violation of the Act.Eli Coleman -Baldwin testified that about July 20 he tele-phoned the plant offices because he had been informed thatPersonnel Director Richard Tucker and Plant Superintend-ent Gene Stone wished to speak to him. When he was con-nected with Stone, according to Baldwin, Stone said, "it's toolate now . . . you have been fired. . . ." Stone denied hav-ing had any such conversation with Baldwin. I credit Stone.]Baldwin was an unprepossessing witness and his testimony inpart was farfetched. On the other hand, Stone, who wassubject to more extensive examination on the witness stand,gave his testimony in a straightforward, unequivocal mannerand impressed me as being a reliable witness. I shall recom-mend dismissal of this allegation.4.Promise of holiday payJames H. McClanahan testified that in order for him toreceive holiday pay for July 5 he was required to work a fullshift the next workday which was July 8. However, he hada dental appointment for 2 p.m. that afternoon. He spoke tohis foreman, Jack Robinson, about the problem. About 1:30p.m. on July 8 Robinson informed him that he could leave forhis dental appointment without jeopardizing his holiday pay.McClanahan did not keep his dental appointment and subse-quently joined the strike. With prodding by General Counsel,McClanahan further testified that Foreman Robinson saidthat he "would fix it up with Robert Bradley where Iwouldn't lose the holiday pay, but he didn't want me outthere messing around with those people. . . ." McClanahan(lid not receive pay for the July 5 holiday. McClanahan'sinitial testimony did not indicate any condition was attachedto the permission given him to keep his dental appointment.The testimony about "messing around with those people"was later given seemingly as an afterthought. I find that theevidence does not support the applicable allegation of thecomplaint which is that Respondents on July 9 promised abenefit to their employee by telling him that if he did not jointhe strike he would receive holiday pay.5.Threats concerning vacation payStriking employees Paul Thomas Brown and Sammy E.Meadows testified that about July 18 each separately asked351Personnel Director Richard Tucker whether he could receivehis vacation check. Each was told that he would have to signa slip saying that he had voluntarily quit his employmentbefore he could get the vacation check. Neither signed suchinstrument and both men received their vacation paychecksat the end of the next succeeding pay period.Tucker testified that it was the Company's practice to dis-tribute vacation checks at the regular pay date immediatelybefore an employee is scheduled to leave on his vacation andthat only when an employee' resigns or is involuntarily ter-minated does the employee receive his vacation pay prior toa regular pay date. Tucker further testified that he under-stood that the two men wanted their vacation pay immedi-ately when they requested it, which was before the regularpay dates, and that is why he asked them to sign formsindicating that they had resigned. As Tucker's explanation iscredible and as the employees did in fact receive their vaca-tion pay at about the times they would have received it hadthere been no strike, I find that these incidents do not estab-lish any violation of the Act.6. Impediments to removal of tool boxesJohn Leonard Humphrey and Roy David Allen," both ofwhom are striking employees, testified that when they soughtto remove their toolboxes from the Company's premises thesecretary in the personnel office asked them to sign a slip ofpaper saying that they had voluntarily quit their employment.Personnel Director Tucker testified that employees, includ-ing the striking employees, were not required to evidence anintention to quit in order to remove toolboxes. The testimonyof Humphrey and Allen at most reflect a misunderstandingbetween them and the personnel secretary. The latter testifiedthat Allen told her he was quitting and that is why she askedhim to sign a statement to such effect. I find these incidentsdo not evidence any violation of the Act.7. InterrogationBilly Pat Williams testified that he joined the strike on July9, returned to work within a week and a half, and laterrejoined the strike. During the interim period while he wasat work he was questioned in the plant by a Pinkerton Detec-tive Agency representative, John Drake, who had been hiredby the Company to investigate vandalism of equipment.1413Allen also testified that about August 1, when he removed his toolboxfrom the plant, he had the following conversation with his foreman, RonaldPerry:He said you f-up, he said you only had thirty more minutes to goand you would be all right, and I asked him what he meant, and he saideverybody who walked out were fired and they had already hiredreplacements for them, and I didn't say anything to him, because Ididn't know what to think then They-asked me to sign a statement, andthen they tell me I'm firedPerry denied having made such statements. I credit Perry's denial.14 Roy Matlock testified that a reward had been announced for informa-tion which would lead to the apprehension of the vandals and the Companywas informed that Williams might have knowledge about the subject Forthis reason he was interviewed by Drake. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Williams, during his conversation with Drake,the latter said, "You know that Matlock is going to win this.... The Union doesn't have a chance." Also, Drake askedwhether another, striking employee, Bob Merritt, was in-volved in any violence to which Williams answered in thenegative. Then, Drake asked Williams if he could win BobMerritt over to the Company. I find the foregoing does notestablish any violation of the Act as there is no proof thatDrake had been authorized by the Company to speak withWilliams about any subject other than the vandalization ofcompany property or that the Company had learned thatDrake had spoken to Williams about its labor relations prob-lems.8. SurveillanceOn July 20 striking employee Robert C. Merritt went to theUnion's offices, which are in a building where other labororganizationsmaintainoffices and which is referred to as thelabor temple, for the purpose of giving a statement withrespect to the instant proceeding. His wife, Beverly Merritt,who was waiting for her husband outside the building, testi-fied that she observed an automobile with a Pinkerton Detec-tiveAgency insignia on its front door drive past the labortemple and about 10 minutes later return. On the return trip,according to Mrs. Merritt,a manon the passenger side of theautomobile appeared to have a camera and appeared to betaking pictures just as her husband was emerging from thebuilding. This incident does not constitute proof of unlawfulsurveillance.Robert Merritt and Paul Thomas Brown testified that onJuly 10, while the striking employees were holding a meetingon a railroad bank just off Omohundro Drive at-a point abouta half mile from the Company's plant, they observed GeorgeParrish and a salesman driving along the street taking motionpictures. Parrish testified that at the time in question he andthe salesman were driving along the streets bordering theCompany's plant taking motion pictures. However, he deniedthat any pictures were taken of theunion meetingand testi-fied that he was not aware that suchmeetingwas takingplace. The pictures that were taken on the occasion in ques-tion were viewed both by the General Counsel and Respond-ents' attorneys and they stipulated at the hearing that thefilms contain no pictures of the union, meeting."Few propositions are more firmly embedded in the law oflabor relations than that an employer who spies upon theunion activities of his employees engaged in a flagrant viola-tion of the rights guaranteed by Section 7 of the Act. Suchconduct has been condemned by the Board and the courtssince the early days of the Act, for experience has shown thatemployers resort to labor espionage or surveillance for thepurpose of obstructing or destroying employees' self-organi-zational rights and activities. If such first steps leading todiscriminatory practices are outlawed, the commission ofother unfair labor practices may be thwarted." (Footnotesomitted.)" Surveillance is unlawful regardless of the em-ployer's good faith" or whether there-is proof that any em-15Wallace Press, Inc.,146 NLRB 1236, 1238 (1964).16Kingwood Mining Company,166 NLRB 957 (1967), enfd. 404 F.2d348 (C.A 4, 1968)ployees were intimidated or coerced thereby." Thus, photo-graphing the activities of striking employees constitutesunlawful surveillance absent any legitimate purpose for tak-ing the pictures. L8According to George Parrish, company property had beenvandalized and nonstriking employees had been harassed.The photographs were being taken for use in connection withan application the Company was making to hold persons incontempt of a state court injunction. As the testimony ofMerritt and Brown does not establish that Parrish took pic-tures of the union meeting, and as Parrish denied both takingpictures of the meeting and knowledge of the meeting, and asthere appears to have been a legitimate reason for takingmotion pictures of the Company's premises and the activitieson the road abutting the premises I find, contrary to GeneralCounsel, no unlawful surveillance established by, reason ofthe foregoing.9.Endorsement of violence against striking employeesGeneral Counsel adduced evidence concerning five inci-dents of assaults and of batteries by nonstriking employeesupon striking employees allegedly in the presence of companysupervisors.General Counsel contends that these incidentsconstitute violations of Section 8(a)(1) because supervisorsallegedly "condoned" the offensive conduct "by aiding, abet-ting and assisting" the nonstriking employees.Danny Swindle testified that on July 8 about 4:10 p.m. hehad an encounter with a nonstriking employee, RonnieMcCandless, during which he struck Ronnie McCandless.About 9 p.m. that night while he was sitting across the roadfrom the plant, Lloyd McCandless, Ronnie's father, came tothe fence and called to Swindle, "I am going to blow your... away." Swindle crossed the street towards McCandless.McCandless reached into his pocket, "started pulling out apistol," and cocked the weapon. Swindle informed a police-man that McCandless was going to shoot him. McCandlessthen uncocked the pistol, returned it to his pocket, and beganwalking toward the plant. McCandless gave the pistol toForeman Clifford Dodrill who laid it on top of a lunch sackand an employee wearing a yellow shirt picked up the sackand pistol and carried the items inside the plant. Swindle'stestimony was substantially corroborated by Robert Merrittand Paul Thomas Brown. Lloyd McCandless, while acknowl-edging that he had a acrimonious discussion with Swindleand that he was accused of having a gun in his possession,denied that he had threatened Swindle with a pistol andfurther testified that he does not own a pistol, never owneda pistol, and did not have a pistol on his person on theoccasion in question.19CliffordDodrill testified thatMcCandless gave him no pistol and that he did not see apistol on the occasion in question. I credit the testimony ofLloyd McCandless and Dodrill that McCandless did not havea pistol in his possession on the night of July 8. Accordingly,I find that the testimony adduced by General Counsel withrespect to this incident does not establish a violation of Sec-tion 8(a)(1).17Premier Worsted Mills,85 NLRB 985, 986 (1949)18Russell Sportswear Corporation,197 NLRB 1116 (1972)19Roy Matlock and Robert Burton who were in the area at the time stestified that they did not see McCandless with a gun MATLOCK TRUCK BODY & TRAILER CORP.353Don Edward Stone testified that 3 or 4 weeks after thestrike began, as an automobile carrying four nonstriking em-ployees, including Randy Carpenter and Wayne Strayn,drove past a point where striking employees were stationed,unpleasant epithets were exchanged. When the automobilereached the plant gate Carpenter and Strayn left the carholding chains and proceeded along the street towards Stoneand another striking employee "cussing and threatening" thestrikers.While this was taking place George Parrish wasstadning inside the plant gate.When Carpenter and Straynreturned to the plant gate, according to Stone, "one of themrun up toward Mr. Parrish with the chain, and I couldn't saythat the boy exactly handed the chain, but they were talkingtoMr. Parrish, and one of the boys, this Wayne guy, runaround to the side like to hide the chain." Parrish testifiedthat at the time of the incident he had crossed the street fromthe plant gate to ask a police officer to stop rocks from beingthrown at automobiles entering the plant. As he was return-ing to the plant he observed Strayn and Carpenter with linkchains in their hands going into the street. He grabbed Straynand pulled him back towards the plant in order to preventviolence. Parrish's testimony was substantially corroboratedby Gene Stone and John Worrell, I credit Parrish and findthat his conduct on this occasion was not proved to be unlaw-ful.Robert Merritt and Gene Alan King testified about anincident when they were assaulted on a road leading awayfrom the plant. About 2:30 a.m. on August 3, as they weredriving to get a snack at a drive-in market, they passed agroup of automobiles and one pulled out into the road andblocked their way. Wayne Strayn, a nonstriking employee,came to their car and struck Merritt with a chain. Merrittsucceeding in pulling the chain out of the hand of Strayn, whothen ran off. Another nonstriking employee, Randy Carpen-ter, came towards the car and pointed a shotgun at Merritt.The latter shouted that Carpenter better not shoot because hewas in enough trouble and the police were watching. Carpen-ter then ran to the other side of the car, and struck Gene Kingon the arm with the shotgun and threatened to kill King. Atthus point Merritt succeeded in starting his car and left thescene. This incident is alleged to be a violation of Section8(a)(1) because, according to General Counsel, it was wit-nessed by two company supervisors. Merritt testified thatBob Burton and J. R. Sosh were in their automobiles close tothe scene and neither made any effort to stop theassault.20 Sosh testified that he was alone in his vehicle andexplained that it was fortuitous that he was in the area at thetime of the incident. Burton denied that he was present. Icredit Sosh and Burton and find no violation of the Actarising from the incident.On Saturday morning, August 24, about 1:12 a.m. whenthe last shift of the week was leaving the plant, a group ofnonstriking employees assaulted and beat two pickets, Vin-cent Earl Petty and Larry Dwayne Fox. Responsibility forthe incident is attributed to Respondents by General Counselbecause prior to this date supervisors had been stationed atthe plant gates whenever work shifts changed or ended, but20 King testified that "J. R Sosh .was parked on our lefthand side ofthe street and there were approximately, at least, a dozen men that wassitting in the back of his truck " King did not identify Burton as having beenpresent.on this night no supervisors were present. Presumably, Gen-eral Counsel wishes an inference drawn that the supervisorsknew in advance thatnonstrikingemployees planned to at-tack pickets and therefore did not station themselves at thegates as had beentheir earlier practice. However, Matlocktestified that the previous night he had received a telephonecall at home from a police officer, who was then at the plant,requesting cooperation in haltingname callingand other dis-turbances between the nonstriking and the striking em-ployees.Matlock directed Night Superintendent Burton toinstruct the employees that when they leave the plant to keepthe windows of their automobiles closed and to say nothingto the pickets. The next day Matlock directed Burton todiscontinue stationing foremen at the plantgateswhen theemployees leave work because Matlock was of the opinionthat strikers were harassing nonstrikers in order to impressthe foremen and that removing the foremen from the gateswould tend to alleviate the problem. This testimony was cor-roborated by Burton. I credit Matlock as to this matter andI find the evidence inadequate to establish any responsibilityon Respondents' part for the August 24 incident.The last incident took place about 4:15 p.m. on August 26.Two striking employees,Wayne Donaldson and O. W.Vaughn, were patrollinggateNo. 1 with picket signs. Fore-men John Worrell and Randall Parrish were standing insidethe gate. A nonstriking employee, Randy Carpenter, camefrom a plant building to the gate and began to taunt thepickets. The two supervisors apparently found Carpenter'sremarks amusing because they laughed. At some point Car-penter invited Donaldson to come inside the plant gates to"get" him. Donaldson replied, "No, we ain't as dumb as y'allto cross over and start no trouble." Carpenter asked, "Whoare you calling dumb?" And then drewa smallknife withwhich he lunged at the pickets. In reaction Vaughn jumpedaway and the two foremen laughed at the way the picketjumped. The testimony of Parrish and Worrell differs some-what from the foregoing. Both testified that Carpenter didnot threaten the pickets with a knife and both testified thatthey were amused by the incident. Even accepting the versiongiven by General Counsel's witness I do not find that itestablishes a violation of the Act. Although Carpenter's ges-ture with his knife may have caused Vaughn to jump backinstinctively, the knife was too small and Carpenter was toofar away for Vaughn to have been in any danger. While thesupervisors are not to be commended for laughing while Car-penter was taunting the pickets, nevertheless, that does notamount to a violation of the Act.E.Characterof the StrikeThe strike began at noon on July 8 following the earlymorning meeting between Foreman Gene Roberts and theapproximately 20 employees in the day shift's sideand front-end departments. Roberts' forceful direction to these em-ployees to increase'their rate of production precipitated thewalkout. However, it is improbable that that event alone wasthe cause of the strike. There were about 135 production andmaintenanceemployees in the plant.21 It is not likely that asubstantial portion of the work force would leave their jobs11There were 136 employees eligible to vote in theJuly 13, 1972,election 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the Union would endorse, and support at substantialcost, a strike in a unit of 135 employees if the only grievancewas that 20 employees were being pressured to work harder.But no declarations were made by union officials regardingthe strike and its objectives'22 nor was the Company advisedof the reasons for the strike or what was demanded of it inorder to end the strike. This does not mean that the strike ispurposeless or was begun for no reason at all. Valid andcogent inferences as to the reason for and objectives of thestrikemay be drawn from the ,circumstances.An election was held on June 9, 1970. It was set aside onJune 22, 1971, and a second election was held on July 13,1972. As a result thereof the Union was certified as the statu-tory representative on August 25, 1972. The Company re-quested review of the certification which was denied on Octo-ber 17, 1972. Nevertheless, the Company still refused torecognize and to negotiate with the Union and an unfair laborpractice proceeding was instituted which resulted in a bar-gaining order issued on April 24, 1973, in the case reportedat 203 NLRB 110_ The Company persisted in its refusal torecognize the Union and enforcement of the Board's orderwas mandated by a United States court of appeals followinga decision issued on April 26, 1974. Despite this history, asof June 8 and as of the date of the hearing herein, the Com-pany has continued in its refusal to recognize and to bargainwith the Union.23Since July 13, 1972, when the Union's majority was estab-lished at a Board election, the employees have been denied therepresentation to which they have been entitled under theAct. Testimony referred to above reflects the employees' dis-content, arising from the Company's refusal to deal with theirrepresentative on their behalf.24 In this connection the find-ings of Congress set forth in Section 1 of the Act are perti-nent:The denial by some employers of the right of em-ployees to organize and the refusal by some employersto accept the procedure of collective bargaining lead tostrikes and other forms of industrial strife or unrest22 Self-serving declarations at union meetings or on picket signs that anemployer's unfair labor practices are the reasons for a strike do not neces-sarily establish such fact, particularly where other evidence points to differ-ent reasons.N.L.R.B. v. Scott & Scott,245 F.2d 926, 929=930 (CA. 9,1957),Filler Products, Inc. vN.L.R.B.,376 F 2d 369, 379 (C.A. 4, 1967)23 Presumably the Company's justification for its persistent refusal torecognize and to bargain collectively with its employees' statutory represen-tative is that it had not exhausted all possible avenues of appeal and therewas pending in the Supreme Court of the United States a petition for a writof certiorari to the United States Court of Appeals for the Sixth Circuit Thepetition was denied on -October 19, 1974, after the hearing in this caseclosed24As an example, Claude T. Jackson, district organizer for the Union,testified that after the Company gave the unlawful unilateral wage increasesin 1974 it was reported to him by Danny Swindle, who was on the Umon'snegotiating committee, and by Larry Cummings and Larry Summey thatseveral people were upset about the raises because of the greater amountgiven to the maintenance employees and "there was a lot of talk aboutstriking " Jackson discouraged a walkout because he didn't think the Unionwas strong enough to strike It is seen that although Respondents'unlawfulwage adjustments did not immediatelycause.a strike, they aggravated theemployees'dissatisfaction arising from Respondents'refusal to recognizeand to negotiate with the Union,and hence were a contributing cause of thestrike.The plausible inference from all the circumstances, and I sofind, is that the underlying cause of the strike is the Com-pany's continuing unlawful refusal to bargain collectivelywith its employees' designated representative. The effectupon the employees of the Company's disregard of its statu-tory obligations over a period of almost 2 years has beenmuch like an infection caused by a contaminated object enter-ing the body-untreated,itgrows larger and larger until aboil forms that bursts when subject to only slight irritation.Here, the Company's persistent unlawful refusal to recognizeand to bargain collectively with the Union has infected itsrelationships with its employees so that the unwholesomelabor situation was ready to erupt into a strike and finally diderupt into a strike when it was subjected to the irritationprovided by Roberts' statements on July 8 to the side andfront-end department employees. Had there been no unlawfulrefusal to recognize and to bargain,then an avenue for ven-tilating and resolving the grievance about a higher productiontarget for these departments would have existed. The em-ployees' representative would have been able to discuss andto negotiate with the Company about the subject and thelikelihood that the incident would have developed into astrike would have been minimized. "[W]hen it is reasonableto infer from the record as a whole that an employer's unlaw-ful conduct played a part in the decision of employees tostrike, the strike is an unfair labor practice strike."25In addition to finding that the Company's unlawful refusalto recognize and to bargain collectively with the Union wasstrike."Where there is a statutory representative the cus-tomary channel for terminating a strike is through negotia-tions between the employer and the representative of thestriking employees.27 However, this way has been barred bythe Company's unlawful refusal to treat with the Union .21No alternative or equally efficacious avenue of settlementexists.As a result, no formal demands have been presentedto the Company on behalf of the striking employees and nodealings directed towards settlement of the strike have takenplace. It, therefore, necessarily follows that Respondents' un-lawful refusal to recognize and to bargain with the Union hasprolonged the strike.29It iswell settled that "if an unfair labor practice [has]anything to do with causing the strike, it [is] an unfair laborpractice strike" even though other issues may also beinvolved.30Likewise, if a strike is prolonged by an em-ployer's unfair labor practices that strike also assumes thecharacter of an unfair labor practice strike." Respondents,25Larand Leisurehes, Inc,213 NLRB No. 37, fn. 4 (1974)26 I do not rely upon the unlawful threats, discussed above, in reachingthe conclusion that Respondents'unfair labor practices have prolonged thestrike.27 See for example Sec. 203(a) of the Act25 Thus, July 16, 1974, the Union sent to the Company atelegram askingfor a meeting for the purpose of negotiations. This was promptly rejectedon behalf of the Company for the alleged reason that the "question of yourUnion's representation of the Matlock employees is presently in the Court."29Cantor Bros.,Inc., 203 NLRB 774 (1973).30United Steelworkers ofAmerica, AFL-CIO v. N.L.R.B. [Mississippi SteelCorporation],405 F.2d 1373, 1377 (C.A.D C, 1968), and cases there cited.31InternationalUnion ofElectncal,Radio and MachineWorkers, Local613 [Erie Technological Products, Inc.] v. N.L.R.B.,328 F.2d 726 (C.A 3,1964);N..L.R.Bv GiustinaBros. Lumber Co.,253 F.2d 371, 374 (C.A. 9,1958);General Drivers and Helpers Union, Local 662 IBT [Rice Lake MATLOCK TRUCK BODY & TRAILER CORP.citingTyposervice Corporation,203 NLRB 1180 (1973), andFiller Products, Inc. v. N.L.R.B.,376 F.2d 369, 380 (C.A. 4,1967), argue that an unfair labor practice strike does notresult merely because the strike follows an unfair labor prac-tice, but a causal connection between the two events must beestablished. However, as explained above, I find such causalconnection. The fact that the employees delayed going onstrike for almost 2 years after Respondents first refused tobargain does not mean that Respondents' continuing refusalto bargain was not the efficient contributing cause of thestrike.32The Company's unlawful refusal to recognize andto bargain with the Union began at least as early as November27, 1972. It has continued uninterrupted since and has beenaggravated by the Company's unilateral adjustments in wagerates in April and June 1974. To accept Respondents' thesisthat the Union's failure to call a strike immediately followingthe Company's first unlawful refusal to engage in negotia-tions would be to penalize unfairly the Union for its restraint.Although stated in another context, but nevertheless applica-ble here, the "language of the Act does not require and itspurposes would not be served by holding that dissatisfiedworkmen may receive its protection only if they exert themaximum economic pressure and call a strike."N.L.R.B. v.Kennametal, Inc.,182 F.2d 817, 819 (C.A. 3, 1950). Simi-larly, the fact that Respondents' unfair labor practices startedbefore the strike began does not mean that they have notprolonged the strike. The same unfair labor practices mayboth cause and prolong a strike. Contrary to Respondents, Ifind, in agreement with General Counsel, that the strike is anunfair labor practice strike having been caused and prolongedby Respondents' unfair labor practices.33IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.Creamery Co] v. N.L.R.B.,302 F.2d 908 (C.A.D C., 1962), cert denied 371US. 92732The facts inCapital Rubber & Specialty Co., Inc.,198 NLRB 260(197:"1), cited by Respondents, are substantially different than here. In theCapitalcase the company has recognized and had bargained collectivelywith the union and on August 17, 1971, terminated negotiations asserting,in effect, that an impasse existed. The Board found that the company'sconduct in this regard constituted an unlawful refusal to bargain, but thatsuch conduct did not provoke a strike which began 6 weekslater.Unlike theCapitalcase there was no single incident in this case that defined andcircumscribed the alleged unfair labor practices Similarly,Roma PaperProducts Corp.,208 NLRB 644 (1974), is distinguishable because, amongother things, the reasons for the strike were unrelated to the unfair laborpractices.33 In the circumstances here where there have been persistent and seriousunfau labor practices and a continuing disregard of an order of the Board,the burden is on the Respondents to demonstrate that the strike would haveoccurred and would have continued irrespective of its unfair labor practices,rather than upon the General Counsel to demonstrate the contrary, that is,that but for Respondents' unfair labor practices there would have been nostrike and that it would not have lastedso long SeeN.LR.B. v. StackpoleCarbon Company,135 F.2d 959, 961-962 (C A 7, 1943);Wooster DivisionofBorg-Warner Corporation,121 NLRB 1492 (1958),Philip Carey Manu-factui ing Company, Miami Cabinet Division v N.L.R.B.,331 F.2d 720, 729(C.A 6, 1964), cert denied 379 U S 888.V THE REMEDY355Having found that Respondents have engaged in unfairlabor practices,I shall recommend that they cease and desisttherefrom and that they take certain affirmative action de-signed to effectuate the policies of theAct. Ageneral orderto bargain collectively is unnecessary in this proceeding as itwould merely duplicate the outstanding order in Case26-CA--4579,reported at 203 NLRB 110.I have also found that the strike,which began on July 8,1974,and which was still in progress on the dates of thehearing in this case, was caused and has been prolonged byRespondents'unfair labor practices.Accordingly,I shallrecommend that,upon application for reinstatement, Re-spondents shall reinstate to their former jobs or,if those jobsno longer exist, to substantially equivalent positions,withoutimpairment of their seniority or other rights and privileges,all those employees who participated in the strike which be-gan on July 8,1974,and who have not already been rein-stated,dismissing,if necessary,any persons hired as replace-ments on or after July 8, 1974.34If,after such dismissals,there are insufficient positions remaining for all the strikingemployees who desire reinstatement,the available positionsshall be distributed among them,without discrimination be-cause of their union membership,activities,or participationin the strike,in accordance with seniority or other nondis-criminatory practice as theretofore was applied by the Com-pany in the conduct of its business.Those strikers for whomno employment is immediately available after such distribu-tion shall be placed upon a preferential hiring list with pri-ority determined among them by seniority or by such othernondiscriminatory practice as theretofore was applied by theCompany in the conduct of its business and, thereafter, inaccordance with such systems, they shall be offered reinstate-ment as positions become available and before other personsare hired for such work.I shall also recommend that theRespondents make the striking employees whole for any lossof earnings they may have suffered or may suffer by reasonof Respondents'refusal, if any, to reinstate them,by paymentto each of a sum of money equal to that which he normallywould have earned during the period from 5 days after thedate on which he applied,or shall apply, for reinstatement,to the date of Respondents'offer of reinstatement to him,absent a lawful justification for Respondents'failure to makesuch offer. Backpay shall be computed on the basis of calen-da}- quarters, in accordance with the method prescribed inF W Woolworth Company,90 NLRB 289(1950).Interest atthe rate of 6 percent per annum shall be added to the netbackpay and shall be computed in the manner set forth inIsisPlumbing&Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:34 This recommendation is not to be construed as requiring reinstatementof any striker who because of strike misconduct,or other reason, is disquali-fied from receiving the benefits of the reinstatement and backpay recom-mendations herein. A ruling was made during the hearing that questionsrelating to the potential entitlement of any strikers to reinstatement shouldbe deferred to the compliance stage of this proceeding.SeeYale Manufac-turing Company, Inc.,150 NLRB 1102, 1114(1965). 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.By granting wage increases to its production and mainte-nance employees who are included in the collective-bargain-ing unit described above during the months of April and June1974, without affording the Union an opportunity, to bargainabout such matters, Respondents have engaged in unfair la-bor practices within the meaning of Section 8(a)(5) and,(1) ofthe Act.2.On various dates during the month of July 1974 bythreatening to discharge its employees who were participat-ing in a lawful strike, Respondents have interfered with, restrained, and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act and thereby have engagedin unfair labor practices within the meaning of Section8(a)(1)of the Act.3. The strike which began on July 8, 1974, is an unfair laborpractice strike.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER35Respondent Roy L. Matlock and Respondent MatlockTruck Body & Trailer Corp., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Making or effecting any changes in the wages, hours,or other terms or conditions of employment of the employeesin the collective-bargaining unit described below without firstgiving notice to their collective-bargaining representative-andaffording such representative an opportunity to engage incollective bargaining with respect to any such change. Thecollective-bargaining unit is:All production and maintenance employees, includingworking foremen, parts clerks, material handling em-ployees, inspectors, truckdrivers and janitors employedby Respondents at their 1070 Visco Drive, Nashville,Tennessee, location excluding all office clerical em-ployees, salesmen, technical and professional employees,guards and supervisors as defined in the Act.(b)Threatening with discharge or other reprisals em-ployees who engage in a lawful strike.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.2.Take the following affirmative action, which is deemednecessary to effectuate the policies of the Act:(a)Upon application, offer immediate and full reinstate-ment to their former jobs or, if those jobs no longer exist, to35 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.substantially equivalent positions, without prejudice to theirseniority or other rights and privileges previously enjoyed, toall those employees who participated in the strike'which be-gan on July 8, 1974, and who have not already been rein-stated, in dismissing, if necessary, any persons hired as re-placements by Respondents on or after July 8, 1974. Ifsufficient jobs are not available for these employees, they shallbe placed on a preferential hiring list in accordance with theirseniority or other nondiscriminatory practices theretoforeutilized by the Company, and they shall be offered employ-ment before any other persons are hired. Respondents shallalso make whole these employees for any loss of earnings theymay suffer by reason of Respondents' refusal, if any, to rein-state them in accordance with the terms of this recommendedOrder, in the manner set forth in the section of this Decisionentitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payments records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due under the terms of thisrecommended Order.(c) Post at their plant in Nashville, Tennessee, copies of theattached notice marked "Appendix."36 Copies of said no-tice, on forms provided by the Regional Director for Region26, after being duly signed by Respondents' representative,shall be posted immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 26, in writing,within 20 days from the date of this Order, what steps theRespondents have taken to comply herewith.IT IS FURTHER ORDERED that except as herein specificallyfound, the allegations, of the complaint alleging violations ofSection 8(a)(1), (3), and (5) be dismissed.36 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National LaborRelationsBoard "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BORADAn Agency of the United States GovernmentWE WILL NOT make or effect any change in the wages,hours, or other terms or conditions of employment of theemployees in the collective-bargaining unit described be-low without first giving notice to District Lodge 155 ofthe International Association of Machinists and Aero-spaceWorkers, AFL-CIO, their collective-bargainingrepresentative, and affording such representative an op-portunity to engage in collective bargaining with respectto any such proposed change. The collective-bargainingunit is: MATLOCK TRUCK BODY & TRAILER CORP.357All production and maintenance employees, includingworking foremen, parts clerks, material handling em-ployees, inspectors, truckdrivers and janitors em-ployed by Respondents at their 1070 Visco Drive,Nashville,Tennessee, location excluding all officeclerical employees, salesmen, technical and profes-sional employees, guards and supervisors as defined inthe Act.WE WILL NOTthreaten with discharge or other repris-als any employee who engage in a lawful strike.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise ofrights guaranteed in Section7 of the Act.WE WILL,upon application, offer immediate and fullreinstatement to their former jobs,or, if those jobs nolonger exist,to substantially equivalent positions, with-cut prejudice to their seniority or other rights and privi-leges,to all our employees who have engaged in thestrike which began on July 8, 1974, and who have notalready been reinstated, dismissing, if necessary, any em-ployees hired as replacements since the beginning of thestrike. If insufficient jobs are available for these em-ployees, they shall be placed on a preferential hiring listand they will be offered employment before any otherpersons are hired for such work. WE WILL make such ap-plicants whole for any loss of earnings they suffer byreason of any refusal on our part to reinstate them begin-ning 5 days after their application for reinstatement untilthe date of our offer of-reinstatement.ROY L. MATLOCKMATLOCK TRUCK BODY & TRAILERCORP